Order entered May 21, 2019




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-19-00060-CV

                                  JOSE AGUILAR, Appellant

                                                V.

                                   DAN WILLEMS, Appellee

                       On Appeal from the County Court at Law No. 1
                                   Dallas County, Texas
                           Trial Court Cause No. CC-18-03480-A

                                            ORDER
       Before the Court is appellant’s May 10, 2019 motion for an extension of time to file his

brief on the merits. We GRANT the motion. We ORDER the brief tendered to this Court by

appellant on May 15, 2019 filed as of the date of this order.


                                                       /s/      BILL WHITEHILL
                                                                JUSTICE